                               IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                        WESTERN DIVISION
                                       Case No. 5:20-cv-00626-M

      LATOYA PHILLIPS,                                   )
                                                         )
                                          Plaintiff,     )
                                                         )
      V.                                                 )                        ORDER
                                                         )
      WAKEMED,                                           )
                                                         )
                                          Defendant.     )

           This matter comes before the court on Plaintiffs motion to file exhibits 1- 25 to her complaint under

seal and without redactions. [DE-5] Plaintiff contends that these exhibits "may contain or reference

confidential patient information[,]" and requests that the exhibits be sealed pursuant to Federal Rule of Civil

Procedure 5.2(d) to protect the privacy of the patients whose information might be identified. [DE-5]

Plaintiff notes that Defendant has consented to the relief sought by Plaintiffs motion, reserving all rights.

[DE-5]

           The Fourth Circuit has said:

               while a district court has supervisory power over its own records and may, in its
               discretion, seal documents if the public' s right of access is outweighed by
               competing interests, the presumption in such cases favors public access. . . .
               Accordingly, before a district court may seal any court documents, we held that it
               must ( 1) provide public notice of the request to seal and allow interested parties a
               reasonable opportunity to object, (2) consider less drastic alternatives to sealing the
               documents, and (3) provide specific reasons and factual findings supporting its
               decision to seal the documents and for rejecting the alternatives. These procedures
               must be followed when a district court seals judicial records or documents.

Ashcraft v. Conoco, Inc., 218 F .3d 288, 302 (4th Cir. 2000) (internal quotation marks and citations omitted).




                                                             1



                    Case 5:20-cv-00626-M Document 12 Filed 01/07/21 Page 1 of 3
       The court assumes arguendo thatAshcraft' s first prong is satisfied because Plaintiffs publicly-filed

motion to seal served as public notice allowing interested parties the reasonable opportunity to object.

However, after considering less-drastic alternatives to sealing the exhibits, the court concludes that the

exhibits should not be sealed wholesale as Plaintiff requests. The exhibits are written correspondence

between Plaintiff and Defendant, primarily concerning Plaintiffs job performance and disciplinary action

taken by Defendant' s executives. While certain of the exhibits contain information that the court considers

improper for publication, including patient health information within the meaning of the Health Insurance

Portability and Accountability Act of 1996 ("HIP AA"), see 45 C.F .R. § 160.103 (defining protected "Health

information"), the majority of the exhibits' substance is not of such a sensitive nature that the public's

interest in access to court records and documents is outweighed by the need to keep the exhibits confidential.

Therefore, rather than sealing the exhibits wholesale, the court concludes that the redaction of protected

health information (and other redactions that Plaintiff may propose) would be a less-drastic alternative

remedy whereby the court can respect the public's right to access court records and documents while

restricting access to any sensitive information that Plaintiffs exhibits contain.




                                                          2



               Case 5:20-cv-00626-M Document 12 Filed 01/07/21 Page 2 of 3
       The court accordingly DENIES Plaintiffs motion to seal the exhibits and DIRECTS Plaintiff to

submit the exhibits with proposed redactions within thirty (30) days of the date of entry of this order, along

with a motion seeking leave to file the exhibits with the redactions and a memorandum explaining Plaintiffs

rationale (supported by legal authority) for redacting anything other than protected health information

within the meaning of HIP AA. The Clerk of Court is DIRECTED to keep the unredacted exhibits sealed

on the docket until further order of this court.



        SO ORDERED this the      _ 1_~___ day of -s~'f:                        , 2021.




                                                          7.Jkl t! m.,~
                                                          RICHARD E. MYERS II
                                                                                                  r
                                                          CHIEF UNITED STATES DISTRICT JUDGE




                                                          3



                Case 5:20-cv-00626-M Document 12 Filed 01/07/21 Page 3 of 3
